Citation Nr: 1758206	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to July 1991 and from December 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference in July 2017.  A transcript of his hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks service connection for a cervical spine disability.  During his July 2017 hearing, he testified that, during 1988 while stationed in Korea, he fell from a tank and landed flat on his back.  He stated that he was seen by a medic and was told that he would be fine, and that he was given Motrin and sent back to duty.  Notably, no record of this incident appears in the service treatment records.  Moreover, those records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's cervical spine.  Nevertheless, a VA examiner opined in April 2012 that the Veteran's neck condition was caused by injury sustained during service.  It is unclear whether that examiner had the claims file, to include service treatment records, for review.  Thus, the Board is uncertain as to the adequacy of the examiner's opinion.

The Board also notes that the Veteran's VA physician, in an August 2017 statement, indicated that arthritis had moved into the Veteran's upper back and neck.  This suggests the possibility that the claimed cervical spine disability is related to the Veteran's service-connected lumbar spine disability.  As there is evidence suggesting such a relationship, the Board concludes that an examination is warranted to determine the etiology of the Veteran's cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should identify all currently present disability of the cervical spine.  The examiner should then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any such disability is related to service, or is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected lumbar spine disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is directed to the Veteran's lay statements regarding a fall from a tank in 1988 as well as his VA physician's statement suggesting a relationship between his lumbar spine disability and the claimed cervical spine disability.

The complete rationale for any conclusion reached should be provided.

2.  Thereafter, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




